Title: From John Adams to Edmund Jenings, 7 June 1780
From: Adams, John
To: Jenings, Edmund


     
      Dear Sir
      Paris June 7. 1780
     
     I threatened you with a great deal of Egotism for the public good.
     I was chosen by my native Town into the Convention 2 or 3 days after my Arrival. I was by the Convention put upon the Committee—by the Committee upon the sub committee—and by the sub Committee appointed a Sub sub Committee—so that I had the honour to be principal Engineer. The Committee made some alterations, as I am informed the Convention have made a few others in the report. But the frame and Essence and substance is preserved. I wish this was printed in England. I think it would much assist their Committees and Associations. The Principles, of it, must be the Principles on which, those Committees must proceed or they will fail.
     I think it is good Policy to keep up the Remembrance of my Commission by now and then a Hint in the public Papers. The People must be reconciled by Degrees, to our Sovereignty.
     There never was an Example of such Precautions, as are taken by this wise and jealous People in the formation of their Government.
     I cannot give you all the Particulars now but if you desire these another Time I will, I have much to say to you if I could get time on this subject of Constitutions. Europe has been much deceived on this Head.
     Secret.
    